IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. AP-75,898



            IN RE MATT JOHNSON, JUDGE OF THE 54 TH DISTRICT
               COURT OF McLENNAN COUNTY, TEXAS, Relator

                                            v.

            THE TENTH JUDICIAL DISTRICT COURT OF APPEALS
                         AT WACO, Respondent



                   ON PETITION FOR A WRIT OF MANDAMUS
                    IN CAUSE NO. 10-07-00331-CR FROM THE
                     TENTH COURT OF APPEALS AT WACO

      P RICE, J., delivered the opinion of the Court in which W OMACK, J OHNSON,
K EASLER, H ERVEY andC OCHRAN, JJ., joined. K ELLER, P.J., filed a dissenting opinion
in which M EYERS and H OLCOMB, JJ., joined.

                                      OPINION

       In this mandamus proceeding, Matt Johnson, Judge of the 54 th District Court of

McLennan County (relator), seeks relief from an order entered by the Tenth Court of Appeals

in Waco (respondent). In a mandamus proceeding below, the Tenth Court of Appeals
                                                                                               Johnson - 2

required Judge Johnson to vacate an order that he had entered directing the Texas

Department of Criminal Justice (TDCJ) to withdraw funds from the inmate trust-fund

account of Steven Frank Goad (real party in interest) and forward those funds to McLennan

County in satisfaction of an assessment of costs for a pair of indecency with a child

convictions Goad incurred in the 54 th District Court in 2003.1 Although such a withdrawal

of funds is expressly authorized by Section 501.014(e) of the Texas Government Code,2 the

court of appeals nevertheless held, on the strength of its own earlier opinion in In re Keeling,3

that Judge Johnson’s order was “void” because the taking of the funds from Goad’s inmate

trust-fund account pursuant to that provision was accomplished without the due-process

guarantees of prior notice and an opportunity to be heard. We granted Judge Johnson leave

to file an application for writ of mandamus in this Court in order to determine whether the

court of appeals abused its discretion to order that mandamus relief.

                           FACTS AND PROCEDURAL POSTURE

        In July of 2003, Goad pled guilty to two indictments charging him with indecency



        1

        See In re Steven Frank Goad, 243 S.W.3d 858 (Tex. App.—Waco 2008).
        2

         See TEX . GOV ’T CODE § 501.014(e) (“On notification by a court, the department shall
withdraw from an inmate’s account any amount the inmate is ordered to pay by order of the court
under this subsection. The department shall make a payment under this subsection as ordered by the
court to either the court or the party specified in the court order. * * * The department shall make
withdrawals and payments from an inmate’s account under this subsection according to the
following schedule of priorities: . . . (4) as payment in full for all orders for court fees and costs[.]”).
        3

        227 S.W.3d 391 (Tex. App.—Waco 2007, no pet.).
                                                                                        Johnson - 3

with a child. Attached to each judgment was a bill of costs, assessing a total of $724.50 in

court costs against Goad. More than three years later, in September of 2006, the trial court

entered an order corresponding to each cause number directing TDCJ to pay to the

McLennan County District Clerk, on a graduated schedule, monies from Goad’s inmate trust-

fund account in satisfaction of the judgment of court costs against him.4 These orders

expressly purported to be entered pursuant to Section 501.014(e) of the Government Code.

Goad attempted to pursue an appeal of the trial court’s orders, but when the court of appeals

notified him that his appeal was subject to dismissal because his notice of appeal was not

timely, he filed a motion to dismiss the appeal.

       After next attempting unsuccessfully to persuade the trial court to rescind its orders

and return his money, Goad filed an application for writ of mandamus with the court of

appeals.5 In his application he cited In re Keeling and an opinion of the Texarkana Court of

Appeals in Abdullah v. State,6 arguing that the taking of funds from his inmate trust-fund

account to satisfy court costs amounted to a garnishment, and that, because the Rules of Civil

Procedure that govern garnishment proceedings were not followed, which proceedings would

       4

        Both the judgments in 2003 and the orders in 2006 were signed by Judge Johnson’s
predecessor in office, Judge George Allen.
       5

        The court of appeals had original mandamus jurisdiction by virtue of TEX . CONST . art. V,
§ 6 and TEX . GOV ’T CODE § 22.221(b)(1). Applicants are required to pursue the writ of mandamus,
absent a compelling reason not to, in the courts of appeals before proceeding to this Court. Padilla
v. McDaniel, Judge, 203rd District Court, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003).
       6

        211 S.W.3d 938 (Tex. App.—Texarkana 2007, no pet.).
                                                                                          Johnson - 4

have afforded him with notice and an opportunity to be heard, he was denied procedural due

process. The court of appeals agreed, and ordered Judge Johnson to rescind the Section

501.014 orders and return the monies that had been withdrawn from Goad’s inmate trust-

fund account, holding that the orders were “void” because Goad had been provided no prior

notice or opportunity to be heard before they issued.7

       Judge Johnson then filed his application for writ of mandamus in this Court, arguing

that Goad received all the due process that he was due in the course of the criminal

proceedings, and that further notice and opportunity to be heard is unnecessary following a

formal assessment of costs in the judgments.8 We filed and set Judge Johnson’s application

to decide whether the court of appeals abused its discretion in requiring him to rescind his

orders to withdraw funds from Goad’s inmate trust-fund account in satisfaction of court

costs.9 On further reflection, however, we hold that we lack mandamus jurisdiction and

dismiss the writ application.




       7

        In re Goad, supra, at 859.
       8

       Judge Johnson cites Endicott Johnson Corporation v. Encyclopedia Press, Inc., 266 U.S.
285 (1924), for this proposition.
       9

         Although this Court lacks jurisdiction to review the decisions of the courts of appeals in the
exercise of their original jurisdiction via petitions for discretionary review, we can exercise our own
original jurisdiction in a separate mandamus proceeding to determine whether a court of appeals has
“clearly abused its discretion” in granting mandamus relief. State ex rel. Young v. Sixth Court of
Appeals, 236 S.W.3d 207, 209 n.6 (Tex. Crim. App. 2007).
                                                                                        Johnson - 5

                               CRIMINAL LAW MATTER?

       The threshold question in any original mandamus proceeding is whether this Court

has original jurisdiction to entertain relator’s application for writ of mandamus. Under

Article V, Section 5(c), of the Texas Constitution, this Court has jurisdiction to issue writs

of mandamus “in criminal law matters.” 10 Whether the instant proceeding involves a

“criminal law matter” is, we think, a close question under our case law construing Article V,

Section 5(c). For reasons we now develop, we think that the matter should ultimately be left

to the appellate jurisdiction of the courts of appeals and the Texas Supreme Court. We

therefore hold that it is not a “criminal law matter.”

                     This Court’s “Criminal Law Matters” Jurisprudence

       The closest analog to the present case in our “criminal law matter” jurisprudence is

our opinion in Curry v. Wilson.11 That case involved “a dispute over a district judge’s

authority to enforce an order which was mandated by” then-Article 26.05(e) of the Code of

Criminal Procedure.12 Article 26.05(e) authorized courts to order a defendant who can afford

“to offset in part or in whole the costs of the legal services provided, including any expenses


       10

         See TEX . CONST . Art. V, § 5(c) (“Subject to such regulations as may be prescribed by law,
the Court of Criminal Appeals and the Judges thereof shall have the power to issues the writ of
habeas corpus, and, in criminal law matters, the writs of mandamus, procedendo, prohibition, and
certiorari.”).
       11

        853 S.W.2d 40 (Tex. Crim. App. 1993).
       12

        Id. at 43.
                                                                                     Johnson - 6

and costs, . . . to pay the amount that it finds that the defendant is able to pay.” 13 The

petitioner had been acquitted of the charges against him and argued that the trial court was

without jurisdiction to enter an order under Article 26.05(e) following his acquittal. In

holding this to be a “criminal law matter,” the Court quoted from our opinion in Smith v.

Flack:14

       Undoubtedly, the enforcement of an order issued pursuant to a criminal law
       statute is a criminal law matter as much as the issuance of the order itself, even
       if it requires this Court to examine civil laws in the process. Were it otherwise,
       this Court’s power to decide criminal law matters would be seriously eroded
       or eliminated all together by the incidental presence of civil law matters.15

Although we held in Smith v. Flack that we have mandamus jurisdiction “when a criminal

law is the subject of the litigation,” 16 we have elsewhere observed that this language “was

not intended to be a definitive statement of the meaning of ‘criminal law matters.’” 17

       The instant matter involves the enforceability of an order entered, not pursuant to a

provision of the Penal Code or the Code of Criminal Procedure, but pursuant to Section

501.014(e) of the Government Code, which is not on its face “a criminal law statute.”


       13

       Former Article 26.05(e) has been amended and redesignated as TEX . CODE CRIM . PROC. art.
26.05(g).
       14

        728 S.W.2d 784 (Tex. Crim. App. 1987).
       15

        Id. at 788-89.
       16

        Id. at 788.
       17

        Lanford v. Fourteenth Court of Appeals, 847 S.W.2d 581, 585 (Tex. Crim. App. 1993).
                                                                                     Johnson - 7

Although it certainly may apply to recover costs emanating from judgments in criminal

prosecutions, Section 501.014(e) does not pertain exclusively, or even primarily, to such

judgments, or even to the recovery of costs assessed in criminal (as opposed to civil)

judgments. On its face, the statute provides for withdrawal of inmate funds for the payment

of child support, civil fines, and court costs emanating from civil judgments against an

inmate.18 Indeed, resolution of the question presented by this mandamus application requires

us to scrutinize no criminal-law statute. So, the question arises: Is this a “criminal law

matter” that requires us, incidentally, to examine certain provisions of the civil law for

resolution, or is it primarily a civil law matter that happens, incidentally, to emanate from a

judgment in a criminal case, but is not otherwise related to criminal law at all?

                              The Courts of Appeals Weigh In

       The courts of appeals that have addressed this question are divided. Some have held


       18

       In order of priority, Section 501.014(e) mandates the withdrawal of funds from an inmate’s
account for the following purposes:

              (1) as payment in full for all orders for child support;

              (2) as payment in full for all orders for restitution;

               (3) as payment in full for all orders for reimbursement of the Texas
       Department of Human Services for financial assistance provided for the child’s
       health needs under Chapter 31, Human Resources Code, to a child of the inmate;

              (4) as payment in full for all orders for court fees and costs;

              (5) as payment in full for all orders for fines; and

              (6) as payment in full for any other court order, judgment, or writ.
                                                                                   Johnson - 8

that it is a civil matter and therefore subject to direct appeal. Others have held that it is a

criminal matter, and, as such, it is not appealable.

       In Abdullah v. State, the Texarkana Court of Appeals entertained what it deemed “an

unusual appeal” from an order withdrawing funds from an inmate account under Section

501.014(e).19 Likening such an order to a turnover order,20 or, alternatively, to a writ of

garnishment,21 the court of appeals determined that it was an appealable order.22 Holding that

what Section 501.014(e) essentially authorizes is a garnishment proceeding, the court of

appeals reversed the trial court’s order because the issuing court had failed to provide the

notice and opportunity to be heard that is afforded to defendants in garnishment proceedings

under the Texas Rules of Civil Procedure.23

       But the Amarillo and Waco courts of appeals have held that an order to pay

outstanding court costs pursuant to Section 501.014(e) is essentially criminal in nature. In

Gross v. State,24 the Amarillo court held that, because the attempted appeal from a Section


       19
211 S.W.3d at 939.
       20

       TEX . CIV . PRAC. REM . CODE § 31.002.
       21

       TEX . CIV . PRAC. REM . CODE § 63.007.
       22

       Abdullah v. State, supra, at 940-41 & n.5.
       23

       Id. at 941-43, citing TEX . R. CIV . P. 657-79.
       24

       ___ S.W.3d ___, 2007 WL 2089365, 07-06-0489-CR (Tex. App.—Amarillo 2007, no pet.).
                                                                                    Johnson - 9

501.014(e) order was “closely related to the criminal case” from which the court costs

sprang, its appellate jurisdiction depended upon rules governing criminal appeals; and, since

there is no express statutory authority providing for an appeal from a Section 501.014(e)

order, it is not an “appealable order” for purposes of a criminal appeal.25 With respect to its

direct appeal (as opposed to its original mandamus) jurisdiction, the Waco Court of Appeals

has followed the example of the Amarillo court, holding in a series of cases that an appeal

from a Section 501.014(e) order “is a criminal case.” 26 Because a Section 501.014(e) order

is not, however, an appealable order, the Waco court has dismissed each of these attempted

appeals for lack of jurisdiction.27

       Most recently, however, the San Antonio Court of Appeals, like the Texarkana court,

has rejected the proposition that an order under Section 501.014(e) emanating from a

criminal judgment is itself a criminal law matter. In Reed v. State,28 the court of appeals

reasoned:

       While the order in the instant case may have arisen as a result of, or incidental


       25

        Id. at *1-*2.
       26

       Zink v. State, 244 S.W.3d 508, 509 (Tex. App.—Waco 2007, no pet.); Phillips v. State, 244
S.W.3d 510 (Tex. App.—Waco 2007, no pet.).
       27

        Zink, supra; Phillips, supra; In re Martinez, 238 S.W.3d 601, 602 n.1 (Tex. App.—Waco
2007, no pet.); Chudej v. State, 255 S.W.3d 273 (Tex. App.—Waco 2008, no pet.).
       28

        ___ S.W.3d ___, 2008 WL 2714463, No. 04-07-00004-CV (Tex. App.—San Antonio,
delivered July 9, 2008).
                                                                                       Johnson - 10

       to, a criminal prosecution, the trial court’s order does not arise over the
       enforcement of a statute governed by the Texas Code of Criminal Procedure.
       In fact, the order specifically provides “THE COURT ENTERS THIS ORDER
       pursuant to Government Code, Section 501.014 . . . .” Reed is not contesting
       the trial court’s authority to assess court costs against him. Instead, the dispute
       is over the trial court’s authority to collect the costs assessed under section
       501.014(e) of the Texas Government Code. Tex. Gov’t Code Ann. §
       501.014(e). We note the legislature has determined that costs in criminal
       judgments may be collected through a civil execution process. Tex. Code.
       Crim. Proc. Ann. art. 43.07 (Vernon Supp.2008). Article 43.07 of the Texas
       Code of Criminal Procedure provides in relevant part: “[i]n each case of
       pecuniary fine, and execution may issue for the fine and costs . . . . The
       execution shall be collected and returned as in civil actions. Id. Consequently,
       we are unable to conclude that the trial court’s order involves a criminal law
       matter as described in Curry.29

The court of appeals in Reed went on to hold (similarly to the Texarkana Court of Appeals

in Abdullah) that the trial court’s Section 501.014(e) order was appealable, conferring

appellate jurisdiction.30 On the merits, the court of appeals rejected the Texarkana court’s

view that the garnishment provisions of the Rules of Civil Procedure necessarily govern in

all Section 501.014(e) proceedings,31 but nevertheless went on to hold that, on balance,

“Reed’s due process rights were violated because his claims regarding the merits of the order



       29

        Id. at *2.
       30

         Id. at *3 (“Having determined that this matter is civil, we next address whether the trial
court’s order is final and appealable. The trial court’s order in this case was for the collection of
court costs through a post-judgment process. In civil actions, post-judgment orders may be appealed
as final orders if the order disposes of all matters placed before the court. * * * Both garnishment
orders and turnover orders are appealable. Schultz v. Fifth Jud. Dist. Ct. Of Appeals, 810 S.W.2d
738, 740 (Tex. 1991).”).
       31

        Id. at *5
                                                                                            Johnson - 11

have not been heard in any forum.” 32

        In the instant cause we must decide which view constitutes the correct one for

purposes of construing our mandamus jurisdiction under Article V, Section 5(c). Is the order

under Section 501.014(e) so “closely related” to the criminal judgment that gave rise to it that

we are compelled to conclude that it is a “criminal law matter”? Or is it a civil-law matter

that happens to stem from a criminal judgment of conviction? We conclude it is the latter.

                                   Constitutional Construction

        As with statutory construction, when we construe a provision of the Texas

Constitution, we are principally guided by the language of the provision itself as the best

indicator of the intent of the framers who drafted it and the citizenry who adopted it.33 But

if that language is less than plain and admits of ambiguity, we may resort to extra-textual

factors, including the likely adverse consequences of a particular construction.34 From the


        32

        Id. at *6.
        33

          See, e.g., Booth v. Strippleman, 61 Tex. 378, 380 (1884) (“constitutions, like statutes, must
be construed . . . with the view of arriving at and enforcing the intention of the convention.”); Stine
v. State, 908 S.W.2d 429, 431 (Tex. Crim. App. 1995) (plurality opinion) (“In interpreting statutes,
it is the practice of this court to concentrate on the literal text of a statute in order to ascertain its
meaning. * * * This Court should be guided by the same principle when interpreting constitutional
provisions.”); Gallagher v. State, 690 S.W.2d 587, 591 (Tex. Crim. App. 1985) (“Turning to the
rules of constitutional construction, it is observed that constitutional provisions which are not
ambiguous and are not open to more than one construction or interpretation must be given their full
effect without regard to the consequences.”); Cook v. State, 902 S.W.2d 471, 478 (Tex. Crim. App.
1995) (“As a first step, we attempt to effectuate the intent of the framers of a constitutional
amendment, and the voters who approved the amendment.”)
        34

         See12A Tex.Jur.3d Constitutional Law § 25 (2004), at 419 (“if the literal text of a
                                                                                           Johnson - 12

above survey of the various opinions of the courts of appeals on this subject, it should be

apparent that whether an order under Section 501.014(e) of the Government Code fits within

the definition of “criminal law matters” under Article V, Section 5(c), of the Texas

Constitution, as construed by our own case law, is less than clear cut. To construe “criminal

law matters” to embrace the issues presented in the instant mandamus proceeding would

have, we think, most unfortunate jurisprudential consequences.

        To illustrate, we begin with the observation that Article V, Section 5(c) is not the only

place in the Texas Constitution that defines a particular court’s jurisdiction with reference

to the phrase, “criminal law matters.” Article V, Section 3(a), of the Texas Constitution

defines the appellate jurisdiction of the Texas Supreme Court as extending “to all cases

except in criminal law matters and as otherwise provided in this Constitution or by law.” 35

In deciding how to apply “criminal law matters” for purposes of our own mandamus

jurisdiction, we should be mindful of the potential effect of our construction upon the

Supreme Court’s appellate jurisdiction.36 By declaring our own mandamus jurisdiction to

reach the issues presented here, we would very likely encroach upon the appellate jurisdiction




constitutional provision is unclear or could lead to an absurd result, a court construing the provision
may look outside of the language for aid in its interpretation.”).
        35

        TEX . CONST . art. V., § 3(a) (emphasis added).
        36

         It is well established that a constitutional provision should not be construed in isolation, but
as it relates to and interacts with other constitutional provisions. E.g., Peirson v. State, 147 Tex.
Crim. 15, 19-22, 177 S.W.2d 975, 977-79 (1944).
                                                                                        Johnson - 13

of the Supreme Court.37

       Were we to exercise our mandamus jurisdiction in this cause, we would essentially

cut off any definitive determination of the underlying legal issues involved—at least for

Section 501.014(e) orders issued to collect court costs from criminal law judgments. The

reason is simple. As the courts of appeals have uniformly noted, if the matter is criminal in

character, it would not be subject to direct appeal because a Section 501.014(e) order does

not constitute an appealable order under this Court’s jurisprudence.38 The only way for the

courts of appeals or for this Court to address issues arising from such an order would be via

applications for writ of mandamus, as in this case. But in the mandamus context, we need

not resolve the particular legal issue involved.39         It is often sufficient (and therefore


       37

       See State ex rel. Holmes v. Third Court of Appeals, 885 S.W.2d 386, 410-11 (Tex. Crim.
App. 1994) (Clinton, J., dissenting) (“criminal law matters” should not be construed differently for
purposes of Article 5, Section 5 of the Texas Constitution than for Article 5, Section 3).
       38

           See note 27, ante. This Court has long held that the right to appeal must be conferred by
statute. E.g., Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981); Rushing v. State, 85
S.W.3d 283, 285 (Tex. Crim. App. 2002); see also Kutzner v. State, 75 S.W.3d 427, 431 (Tex. Crim.
App. 2002) (“this Court will entertain an appeal when it is expressly authorized by statute and when
it is related to the ‘standard definition’ of a criminal case.”). And as the Waco Court of Appeals has
observed, “[n]o statute authorizes an appeal from an order under section 501.014(e).” Chudej v.
State, supra, at 273.
       39

         In order to obtain mandamus relief, a relator must establish that he had no adequate remedy
at law, and that the action he seeks to compel is ministerial State ex rel. Young v. Sixth Court of
Appeals, supra, at 210. He can make the latter showing by demonstrating that he has a “clear right
to the relief he seeks”—that is to say that “the law he invokes is definite, unambiguous, and
unquestionably applies to the indisputable facts of the case.” Id. If a court of appeals grants
mandamus relief upon any lesser showing, it abuses its discretion and is subject to a writ of
mandamus from this Court. Id., quoting Lanford .v Fourteenth Court of Appeals, supra, at 586.
                                                                                            Johnson - 14

preferable) in disposing of a mandamus proceeding for a court merely to conclude that the

underlying legal issue is as yet unsettled.40 The underlying legal question, e.g., whether due

process does require that a Section 501.014(e) order provide an inmate prior notice and an

opportunity to be heard, need never be definitively answered, either by the courts of appeals

or by this Court, in the course of mandamus proceedings.

        By contrast, treating the matter as civil in character almost certainly means that an

order under Section 501.014(e) is appealable.41 In the context of a direct appeal, the legal

question can be addressed directly and resolved—just as it has been resolved by the

Texarkana and San Antonio courts of appeals, in Abdullah and Reed.42 Moreover, as long

as the issue is not regarded as a “criminal law matter,” any inconsistencies among the various

courts of appeals in applying and construing Section 501.014(e) to recover court costs

emanating from criminal judgments would be subject to final resolution by the Supreme

Court under its appellate jurisdiction.

        And indeed, the Texas Supreme Court recently granted a petition for review in just




        40

         See, e.g., State ex rel. Young v. Sixth Court of Appeals, supra, at 213 (“we cannot say that
the rule announced by the court of appeals is of such indubitable provenance that the trial court in
this case had a ministerial duty to apply it to the facts of this case to reach a particular result in the
exercise of what would otherwise constitute a manifestly judicial function.”).
        41

        Abdullah, supra, at 940-41 & n.5; Reed, supra, at *3.
        42

        We need not, and do not, express any opinion whether these courts of appeals have resolved
the matter correctly.
                                                                                          Johnson - 15

such a case.43 Harrell v. State squarely presents both the question of whether an order

pursuant to Section 501.014(e) for the recovery of courts costs after a criminal prosecution

is a civil matter, and whether, assuming that it is, due process is violated when a court issues

such an order without affording the affected inmate notice and an opportunity to be heard.

Were we to construe such an order in the instant cause to constitute a “criminal law matter,”

we would generate a potential conflict between our bifurcated highest appellate courts in

Texas, should the Supreme Court ultimately regard the matter as civil in character, and thus

subject to its own appellate jurisdiction (because not a “criminal law matter”). We think that

as a matter of practicality,44 public policy, and comity between our highest courts, we should

favor a construction of “criminal law matters” that will keep the lines of direct appellate

review open, so that the legal issues can be confronted directly and finally resolved, over one

that will force the affected parties to resort to extraordinary remedies that do not necessarily



       43

       Harrell v. State, 2007 WL 2301350 (Tex. App.—Amarillo, delivered Aug. 13, 2007) (No.
07-06-0469-CR, 07-06-0470-CR), review granted (Aug. 29, 2008).
       44

         We say practicality because of the potential for complication that could arise should we
deem an order for TDCJ to withdraw inmate funds pursuant to Section 501.014(e) to satisfy criminal
court costs to be itself a “criminal law matter.” Consider the following hypothetical: Suppose TDCJ
on the same day received two orders, entered on the same day, from two district courts in two
different counties. The first order emanated from a judgment in a civil case assessing court costs
against the inmate, while the second order emanated from a criminal judgment, and also assessed
court costs against him. Both orders would be authorized under Section 501.014(e)(4), and so TDCJ
would have no ready statutory criteria by which to prioritize them. Would any ensuing litigation
over which order should take priority in the event of insufficient funds in the inmate’s account be
regarded as a civil law matter, subject to a later appeal, a criminal law matter, subject only to review
by way of a writ of mandamus—or some kind of hybrid, subject to no later review at all?
                                                                                     Johnson - 16

resolve the underlying legal questions and may even result in foreclosing the possibility of

any final resolution.

                                        CONCLUSION

       Accordingly, we hold that the instant proceeding does not involve a “criminal law

matter.” Therefore, we lack original mandamus jurisdiction. The application for writ of

mandamus is dismissed.45




Delivered:     October 29, 2008
Publish




       45

        We note that “[t]he Legislature may confer original jurisdiction on the Supreme Court to
issue writs of . . . mandamus in such cases as may be specified, except against the Governor of the
State.” TEX . CONST . art. V, § 3(a). And under the Government Code, the Supreme Court is
expressly authorized to issue writs of mandamus against a court of appeals, “agreeable to the
principles of law regulating those writs[.]” TEX . GOV ’T CODE, § 22.002(a).